Case 2:20-cv-11744-DMG-MRW Document 1 Filed 12/29/20 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
  3     Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     amandas@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     James Zarian                             Case No.

 12               Plaintiff,
                                                 Complaint For Damages And
 13       v.                                     Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
 14     9025 Sepulveda Boulevard LLC, a          Act; Unruh Civil Rights Act
        California Limited Liability
 15     Company;
        Diego’s Complete Auto Care
 16     Center, a California Corporation

 17
                  Defendants.
 18
 19
              Plaintiff James Zarian complains of 9025 Sepulveda Boulevard LLC, a
 20
      California Limited Liability Company; Diego’s Complete Auto Care Center, a
 21
      California Corporation; and alleges as follows:
 22
 23
        PARTIES:
 24
        1. Plaintiff is a California resident with physical disabilities. He suffers
 25
      from muscular dystrophy, cannot walk and uses a wheelchair for mobility.
 26
        2. Defendant 9025 Sepulveda Boulevard LLC owned the real property
 27
      located at or about 9027 Sepulveda Blvd, North Hills, California, in December
 28
      2020.


                                            1

      Complaint
Case 2:20-cv-11744-DMG-MRW Document 1 Filed 12/29/20 Page 2 of 7 Page ID #:2




  1     3. Defendant 9025 Sepulveda Boulevard LLC owns the real property
  2   located at or about 9027 Sepulveda Blvd, North Hills, California, currently.
  3     4. Defendant Diego’s Complete Auto Care Center owned Diego’s
  4   Complete Auto Care Center located at or about 9027 Sepulveda Blvd, North
  5   Hills, California, in December 2020.
  6     5. Defendant Diego’s Complete Auto Care Center owns Diego’s Complete
  7   Auto Care Center (“Diego’s”) located at or about 9027 Sepulveda Blvd, North
  8   Hills, California, currently.
  9     6. Plaintiff does not know the true names of Defendants, their business
 10   capacities, their ownership connection to the property and business, or their
 11   relative responsibilities in causing the access violations herein complained of,
 12   and alleges a joint venture and common enterprise by all such Defendants.
 13   Plaintiff is informed and believes that each of the Defendants herein is
 14   responsible in some capacity for the events herein alleged, or is a necessary
 15   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
 16   the true names, capacities, connections, and responsibilities of the Defendants
 17   are ascertained.
 18
 19     JURISDICTION & VENUE:
 20     7. The Court has subject matter jurisdiction over the action pursuant to 28
 21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 24   of action, arising from the same nucleus of operative facts and arising out of
 25   the same transactions, is also brought under California’s Unruh Civil Rights
 26   Act, which act expressly incorporates the Americans with Disabilities Act.
 27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 28   founded on the fact that the real property which is the subject of this action is


                                             2

      Complaint
Case 2:20-cv-11744-DMG-MRW Document 1 Filed 12/29/20 Page 3 of 7 Page ID #:3




  1   located in this district and that Plaintiff's cause of action arose in this district.
  2
  3     FACTUAL ALLEGATIONS:
  4     10. Plaintiff went to Diego’s in December 2020 with the intention to avail
  5   himself of its goods or services and to assess the business for compliance with
  6   the disability access laws.
  7     11. Diego’s is a facility open to the public, a place of public accommodation,
  8   and a business establishment.
  9     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 10   to provide wheelchair accessible parking in conformance with the ADA
 11   Standards as it relates to wheelchair users like the plaintiff.
 12     13. Diego’s provides parking to its customers but fails to provide any
 13   wheelchair accessible parking.
 14     14. One problem that plaintiff encountered is that there was no accessible
 15   parking whatsoever in the parking lot serving Diego’s – even though there was
 16   signage pointing to Diego’s customer parking. There were no parking spaces
 17   reserved for persons with disabilities.
 18     15. Plaintiff believes that there are other features of the parking that likely
 19   fail to comply with the ADA Standards and seeks to have fully compliant
 20   parking available for wheelchair users.
 21     16. On information and belief, the defendants currently fail to provide
 22   wheelchair accessible parking.
 23     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 24   personally encountered these barriers.
 25     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
 26   wheelchair accessible facilities. By failing to provide accessible facilities, the
 27   defendants denied the plaintiff full and equal access.
 28     19. The failure to provide accessible facilities created difficulty and


                                                3

      Complaint
Case 2:20-cv-11744-DMG-MRW Document 1 Filed 12/29/20 Page 4 of 7 Page ID #:4




  1   discomfort for the Plaintiff.
  2     20. The defendants have failed to maintain in working and useable
  3   conditions those features required to provide ready access to persons with
  4   disabilities.
  5     21. The barriers identified above are easily removed without much
  6   difficulty or expense. They are the types of barriers identified by the
  7   Department of Justice as presumably readily achievable to remove and, in fact,
  8   these barriers are readily achievable to remove. Moreover, there are numerous
  9   alternative accommodations that could be made to provide a greater level of
 10   access if complete removal were not achievable.
 11     22. Plaintiff will return to Diego’s to avail himself of its goods or services
 12   and to determine compliance with the disability access laws once it is
 13   represented to him that Diego’s and its facilities are accessible. Plaintiff is
 14   currently deterred from doing so because of his knowledge of the existing
 15   barriers and his uncertainty about the existence of yet other barriers on the
 16   site. If the barriers are not removed, the plaintiff will face unlawful and
 17   discriminatory barriers again.
 18     23. Given the obvious and blatant nature of the barriers and violations
 19   alleged herein, the plaintiff alleges, on information and belief, that there are
 20   other violations and barriers on the site that relate to his disability. Plaintiff will
 21   amend the complaint, to provide proper notice regarding the scope of this
 22   lawsuit, once he conducts a site inspection. However, please be on notice that
 23   the plaintiff seeks to have all barriers related to his disability remedied. See
 24   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 25   encounters one barrier at a site, he can sue to have all barriers that relate to his
 26   disability removed regardless of whether he personally encountered them).
 27
 28   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS


                                                4

      Complaint
Case 2:20-cv-11744-DMG-MRW Document 1 Filed 12/29/20 Page 5 of 7 Page ID #:5




  1   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  2   Defendants.) (42 U.S.C. section 12101, et seq.)
  3     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  4   again herein, the allegations contained in all prior paragraphs of this
  5   complaint.
  6     25. Under the ADA, it is an act of discrimination to fail to ensure that the
  7   privileges, advantages, accommodations, facilities, goods and services of any
  8   place of public accommodation is offered on a full and equal basis by anyone
  9   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 10   § 12182(a). Discrimination is defined, inter alia, as follows:
 11            a. A failure to make reasonable modifications in policies, practices,
 12                or procedures, when such modifications are necessary to afford
 13                goods,    services,    facilities,   privileges,    advantages,   or
 14                accommodations to individuals with disabilities, unless the
 15                accommodation would work a fundamental alteration of those
 16                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 17            b. A failure to remove architectural barriers where such removal is
 18                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 19                defined by reference to the ADA Standards.
 20            c. A failure to make alterations in such a manner that, to the
 21                maximum extent feasible, the altered portions of the facility are
 22                readily accessible to and usable by individuals with disabilities,
 23                including individuals who use wheelchairs or to ensure that, to the
 24                maximum extent feasible, the path of travel to the altered area and
 25                the bathrooms, telephones, and drinking fountains serving the
 26                altered area, are readily accessible to and usable by individuals
 27                with disabilities. 42 U.S.C. § 12183(a)(2).
 28     26. When a business provides parking for its customers, it must provide


                                              5

      Complaint
Case 2:20-cv-11744-DMG-MRW Document 1 Filed 12/29/20 Page 6 of 7 Page ID #:6




  1   accessible parking.
  2     27. Here, accessible parking has not been provided in conformance with the
  3   ADA Standards.
  4     28. The Safe Harbor provisions of the 2010 Standards are not applicable
  5   here because the conditions challenged in this lawsuit do not comply with the
  6   1991 Standards.
  7     29. A public accommodation must maintain in operable working condition
  8   those features of its facilities and equipment that are required to be readily
  9   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 10     30. Here, the failure to ensure that the accessible facilities were available
 11   and ready to be used by the plaintiff is a violation of the law.
 12
 13   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 14   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 15   Code § 51-53.)
 16     31. Plaintiff repleads and incorporates by reference, as if fully set forth
 17   again herein, the allegations contained in all prior paragraphs of this
 18   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 19   that persons with disabilities are entitled to full and equal accommodations,
 20   advantages, facilities, privileges, or services in all business establishment of
 21   every kind whatsoever within the jurisdiction of the State of California. Cal.
 22   Civ. Code §51(b).
 23     32. The Unruh Act provides that a violation of the ADA is a violation of the
 24   Unruh Act. Cal. Civ. Code, § 51(f).
 25     33. Defendants’ acts and omissions, as herein alleged, have violated the
 26   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 27   rights to full and equal use of the accommodations, advantages, facilities,
 28   privileges, or services offered.


                                               6

      Complaint
Case 2:20-cv-11744-DMG-MRW Document 1 Filed 12/29/20 Page 7 of 7 Page ID #:7




  1      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  2   discomfort or embarrassment for the plaintiff, the defendants are also each
  3   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  4   (c).)
  5
  6             PRAYER:
  7             Wherefore, Plaintiff prays that this Court award damages and provide
  8   relief as follows:
  9           1. For injunctive relief, compelling Defendants to comply with the
 10   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 11   plaintiff is not invoking section 55 of the California Civil Code and is not
 12   seeking injunctive relief under the Disabled Persons Act at all.
 13           2. Damages under the Unruh Civil Rights Act, which provides for actual
 14   damages and a statutory minimum of $4,000 for each offense.
 15           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 16   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 17
      Dated: December 27, 2020             CENTER FOR DISABILITY ACCESS
 18
 19
 20
 21                                        By: _______________________
 22                                              Russell Handy, Esq.
                                                 Attorney for plaintiff
 23
 24
 25
 26
 27
 28


                                                 7

      Complaint
